DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 22-41 are pending.  Claims 22-39 are the subject of this NON-FINAL Office Action.  Claims 40-41 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 22-39) without traverse in the Reply filed 03/15/2022 is acknowledged.  
Thus, claims 40-41 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-39 are rejected under 35 U.S.C. § 103 as being unpatentable over FEENSTRA (US 6,955,776), SCHULMAN (US 7,563,397) and KORTEN (US20180206952A1), in view of LOHNER (US20030062655), GIFFORD (US 20180326660), PROVENCHER (US 20180370133), and WEN (US 20060093992).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar techniques to machine dental articles after 3D printing green blanks as suggested in the art with a reasonable expectation of success.  
	As to claims 22-39, all of FEENSTRA, SCHULMAN and KORTEN teach to 3D print dental article green blanks using binder printing/inkjet printing on powders, and associated machines (FEENSTRA, claim 1; SCHULMAN Abstract; KORTEN Figs. 1-11, Abstract paras. 0019-26, 0052).  These machines include powder dispensers (FEENSTRA Example 2; SCHULMAN Abstract; KORTEN para. 0054, Figs. 1-2, 4, 8), smoothers/rollers/blades/recoaters (FEENSTRA col. 7; SCHULMAN col. 11; KORTEN para. 0015), energy sources (FEENSTRA cols. 2-3, Example 2; SCHULMAN cols. 3, 11, 13; KORTEN para. 0021-22), heating sources (FEENSTRA col. 5; SCHULMAN cols. 5, 7, 11, 14; KORTEN para. 0021-22), enclosures FEENSTRA col. 2; SCHULMAN Figs. 1-6; KORTEN Figs. 1-11), and inkjet heads or sprayers 1mm-1m (FEENSTRA Example 2, col. 7; SCHULMAN Abstract; KORTEN Fig. 4), 
	None of FEENSTRA, SCHULMAN nor KORTEN explicitly teaches “perimeter generators” as defined in the instant specification as devices configured to cut out a perimeter of the final 3D printed object from a 3D printed blank or item not fully completed.  
	However, first, FEENSTRA, SCHULMAN and KORTEN suggest as much.  FEENSTRA teaches that 
While in the old-fashioned techniques it was necessary to additionally shape a dental element several times after it had been formed in a mold, in the method according to the invention it normally suffices to carry out additional shaping a single time. Depending on the material that has been selected for the dental element, this additional shaping can be carried out by grinding, filing, polishing, sanding, blatting or by using a ball bed (a vibrating box containing abrasive balls)

(col. 3, ll. 25-33).  SCHULMAN teaches 
After manufacture of the shell by rapid prototype techniques, a refractory die material or gypsum material is poured into the shell to provide a model or working die. Alternatively, the die or working model may be formed by rapid prototyping processes as discussed herein from refractory, ceramic, glass, metal, polymeric and composite materials or from known milling processes.
	[ . . . ]
	Milling procedures include those known in the art and methods and equipment described in U.S. Pat. Nos. 4,937,928, 5,910,273, 4,575,805, and 4,663,720 and are hereby incorporated by reference. Examples of commercially available CAD/CAM systems include the Cerec™ system available from Sirona™ USA, Charlotte, N.C., and the Pro 50™ system available from Cynovad™, Quebec City, Canada. Solid free form fabrication methods include those described herein.

(col. 12).  KORTEN teaches 
After pressing and after forming a dental article precursor the indication structure 124 provides an indication about the orientation of the dental article precursor. For example, the indication structure 124 may be used to adjust the orientation of the dental article or dental article precursor in a dental milling or grinding machine

(para. 0059).  In other words, milling the perimeter of dental blanks was a very familiar technique in the art of 3D printing dental blanks.  A skilled artisan would have been motivated to integrate familiar milling techniques into the 3D printers of the prior art to increase print and fabrication efficiency.  See MPEP§ 2144(II) (quoting Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)).
 	To this end, all of LOHNER, GIFFORD, PROVENCHER, and WEN demonstrate that skilled artisans would have looked to familiar 3D printing milling/cutting techniques to achieve these purposes.  LOHNER teaches processing device 2 is a milling tool such as drill bit or other cutting device (Fig. 1).  GIFFORD teaches CNC bit to cut/shape 3D objects (para. 0182, Fig. 10B).  PROVENCHER teaches CNC bit 260 to cut/shape 3D objects (para. 0088, Fig. 17).  Finally, WEN teaches that dental blanks were regularly milled using CNC machines (Abstract, for example).  The Office cites all of these references to demonstrate that a skilled artisan would have been very familiar with techniques to mill/cut/shape 3D printed objects such dental objects using onboard/integrated millers/cutters/shapers.  Thus, the cited prior art demonstrates that a skilled artisan would have been motivated to apply familiar 3D printers with the claimed “perimeter generator” with a reasonable expectation of success
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar “perimeter generators” to the 3D printers of the prior art as suggested by the prior art to achieve more efficient processing of 3D printed objects with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 22-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-30 of U.S. Patent No. US 9,987,682.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach 3D printing method using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, perimeter generator and heater.  Thus, the instant claims are anticipated by the conflicting claims.

Instant claims 22-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. Patent No. US 10,792,731.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach 3D printing method using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, perimeter generator and heater.  Thus, the instant claims are anticipated by the conflicting claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743